        Case 1:17-cr-02013-SAB            ECF No. 125        filed 06/09/21      PageID.294 Page 1 of 2
 PROB 12C                                                                                  Report Date: June 9, 2021
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                            Jun 09, 2021
                                        Eastern District of Washington
                                                                                                SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Alex David Sprenkle                       Case Number: 0980 1:17CR02013-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: November 14, 2017
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922
 Original Sentence:       Prison - 30 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Benjamin Seal                      Date Supervision Commenced: July 18, 2019
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: July 17, 2022


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/24/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Standard Condition # 5: You must live at a place approved by the probation officer. If you
                        plan to change where you live or anything about your living arrangements (such as the
                        people you live with), you must notify the probation officer at least 10 calendar days before
                        the change. If notifying the probation officer in advance is not possible due to unanticipated
                        circumstances, you must notify the probation officer within 72 hours of becoming aware of
                        a change or expected change.

                        Supporting Evidence: It is alleged that Alex Sprenkle violated the terms of his supervised
                        release by failing to report a change in residence, on or about June 8, 2021

                        On July 18, 2019, Alex Sprenkle completed the intake process at the U.S. Probation Office.
                        At that time, all of his conditions of supervision, to include standard condition number 5,
                        were explained to him. He signed his judgment acknowledging that he understood said
                        conditions.

                        On June 8, 2021, at approximately 3:30 a.m., officers with the Spokane Police Department
                        (SPD) responded to an apartment located at 405 South Maple, Spokane, Washington. The
                        caller reported that a male had smashed out a window to one of the apartments and crawled
                        inside the apartment.
        Case 1:17-cr-02013-SAB          ECF No. 125         filed 06/09/21      PageID.295 Page 2 of 2
Prob12C
Re: Sprenkle, Alex David
June 9, 2021
Page 2

                       SPD responded and made contact with Alex Sprenkle. Mr. Sprenkle reported that he lived
                       at the apartment with another male, who is also under supervision with the U.S. Probation
                       Office in the Eastern District of Washington. Mr. Sprenkle indicated he did not have a key
                       and accidently broke the window trying to open it to gain access to the apartment. The
                       roommate was contacted and confirmed that Mr. Sprenkle had been living at that apartment.

                       Mr. Sprenkle was arrested on the outstanding U.S. Marshals warrant issued on May 24,
                       2021.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      06/09/2021
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                     6/9/2021
                                                                              Date
